Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Quayle
This application is in condition for allowance except for the following formal matters: 
Drawings
Figures 1A, 1B, 2, 10A, 10B, 10C and 24 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated as shown in Figs 1A-1B, 2, 13A, 13B, 14 and 15 in Khoche (US 10,262,255 prior publication (US 2018/0165568 06/14/2018)).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
	Claims 1-17 are objected to because of the following informalities: 
Claim 1 is objected to because the term “a first communication interface” in line 7 needs to be changed to --the first communication interface – since it refers back to the 
Claims 6, 8-10 are objected to because they recite the term “the other node” which seems to refer back to the term “another node” in claim 1 line 17.  It is suggested to use only one terminology throughout the claims for consistency and to avoid any future ambiguity.
Claim 6, the term “the first section node” in line 3 should be changed to --the first wireless node-- (see claim 1).
Claims 9-11 are objected to because the claims do not fully recite the terms --the received first report-- and --the first/second wireless sensor device-- instead they recite “the received report” and “the first/second sensor device”.  It is suggested to fully recite the above terms throughout the claims for consistency and to avoid any future ambiguity.
Claims 2-5, 7 and 12-17 are objected to because of their dependency on the objected claim.
  Appropriate correction is required.
	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Allowable Subject Matter
	Claims 1-18 are allowed.
	The following is an examiner’s statement of reasons for allowance: 
Closet prior art:
Twitchell (US 8,095,070) that discloses a shipping environment including wireless tags (nodes) with sensor components in asset monitoring and tracking systems (see at least title) by sending information to the gateway MLG via short communication range that reports to the server via long communication range (see at least Fig.1 and/or col.18-col.19).
Khoche (US 10,262,255 prior publication (US 2018/0165568 06/14/2018)) that discloses similar adhesive product that integrates tracking components within a flexible adhesive structure (see at least abstract and/or Figs. 1A-10).
As to claims 1-17, there is no prior art reference, alone or in combination, that teaches or fairly suggests a method for analyzing, by the first wireless node, the received first set of sensor data and second set of sensor data using a processor of the first wireless node; determining, by the first wireless node, that an event has occurred based on the analysis of the received first set of sensor data and the second set of sensor data; and in response to determining that the event has occurred, transmitting, by the first wireless node, a first report of the event to another node of the sensing system using a second communication interface of the first wireless node, the report comprising at least a portion of the first set of sensor data and a portion of the second set of sensor data, in a combination with other recited claimed limitations.  
As to claim 18, there is no prior art reference, alone or in combination, that teaches or fairly suggests a section node located within a distance from the first wireless node corresponding to the communication range of the second wireless communication interface, the section node comprising: a second wireless .  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467